Ingraham, J.:
We agree with the court below that the provisions of section 15 of the General Corporation Law (Laws of 1890, chap. 563, as amd. by Laws of 1892, chap. 687) only apply to corporations doing business within this State, and as it is expressly alleged that the plaintiff is a corporation organized and. existing under the laws of the State of Massachusetts, and is engaged in business in the city of Boston in said State, and that the contract sought to be enforced was made at the city of Boston, State of Massachusetts, none of the provisions of this section of the General Corporation Law applied. As the corporation did no business within this State, it was not required to procure a license from the Secretary of State. No law prohibits a foreign corporation from commencing an action in this State against a natural person. By section 1779 of the Code it is provided that “ an action may be maintained by a foreign corporation in like manner and subject to the same regulations, as where the. action is brought by a domestic corporation, except as otherwise specially prescribed by.law,” and as a domestic corporation would have been authorized to maintain this action against the defendant, there was no provision by which the plaintiff was prohibited from maintaining it. The case of Reedy Elevator Co. v. Am. Grocery Co. (24 Misc. Rep. 678) does not apply. There the papers upon which the attachment was granted averred that the plaintiff was a foreign corporation doing business within this State, and to such a *331corporation, the provisions of section 15 of the General Corporation Luv applied.
The order appealed from should be affirmed, with ten dollars costs and disbursements.
Van Brunt, P. J., Patterson, O’Brien and Hatch, JJ., concurred.
Order affirmed, with ten dollars costs and disbursements.